Benedict, J.
The settlement made between Goodrich and the master of the vessel loft no claim enforceable except the claim for delay in the unloading of the vessel, which occurred after that settlement. In regard to the claim of a lien upon the cargo for the delay which occurred in unloading the posts, both at Schuyler’s dock and at Wallabout, the evidence fails to prove that the delay was caused by fault on the part of the owner of the posts, or of the persons to whom the posts had been sold. The burden is upon the libelant to prove a fault causing the delay. This has not been done. Libel dismissed.